We have consolidated these two petitions for certiorari which have been filed pursuant to G. L. 1956 (1969 Reenactment) §39-5-1. They seek a review of an order of the Public Utilities Commission authorizing the telephone company to file a new rate schedule for its intrastate Rhode Island business which will produce additional annual revenue of $7,989,000. The telephone company had asked.the commission to approve a rate schedule which would have produced additional annual revenue of $14,800,000.
Both petitioners seek to have the commission’s order stayed pending a final .determination by this court. The telephone company has asked,this court to permit it to operate under, its proposed rate schedule, and, if granted, it agrees to maintain its accounting records in such, form as to comply with any final order, that might.be entered in the event it is determined that the utility is.not entitled to the increases it has collected. The Consumers’ Council, in maintaining that the commission’s actions were arbitrary and illegal, has asked for a stay of the order awarding the $7,989,000 increase.
Oral argument, was heard on both motions. Counsel .for the United States of America and the Rhode Island Senior Citizens Group appeared and spoke in opposition of the telephone company’s motion. '
*911Roberts, C.J., and Joslin, J., not participating.
Roberts & Willey, Incorporated, Dennis J. Roberts II, David W. Carroll, for Rhode Island Consumers’ Council. Tillinghast, Collins & Graham, Andrew A. DiPrete, Peter J. McGinn, for New England Tel. and Tel. Co. Kenneth F. Maclver, Jr., Rhode Island Legal Services, Inc., for Rhode Island Senior Citizens Action Group; Archie Smith, for Public Utilities Commission; Lincoln C. Almond, United States Attorney, Everett C. Sammartino, Asst. United States Attorney, for U.S. Dept, of Defense and all other Federal Executive Agencies.
After careful consideration of both motions, arguments and memoranda offered in support thereof, it is hereby ORDERED AND ADJUDGED:
1. That in each petition the motion for a stay is denied.